DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/28/2022, is acknowledged.  Claim 18 is amended.  Claims 1 and 3-22 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonasson et al. (US 2010/0270708)(previously cited).
With respect to claim 18, Jonasson teaches a method of additively manufacturing a three-dimensional object by means of layer-wise solidification of a build material in powder form, wherein the method comprising scanning an applied layer of build material with electron beam radiation, deemed to constitute electromagnetic radiation, to selectively solidify portions of the layer, making an irregularity determination of the existence of a process irregularity with respect to at least one process parameter, for example, powder lifting, and making an automatic interruption the scanning process as a result of the irregularity determination for a pre-set length of time. (para. 1, 9-17).  In particular, Jonasson teaches that a suitable time period for interrupting the scanning process may be determined based on, for example, the sensitivity of detection devices, type of powder, and the beam power and is preferably 50 ms or less. (para. 13).  Additionally, Jonasson teaches re-starting the scanning of a build layer at the part of the working area where the irregularity determination was made and the interruption was initiated. (para. 16).
Thus, Jonasson is deemed to teach a method comprising each of the claimed limitations, including making an automatic interruption of scanning based upon a prior determination (note, “prior determination” is interpreted to include immediately prior and thus during the operation of the method or prior to operation of the method) of the probable existence of a process irregularity, for example, powder lifting, with respect to at least one process parameter involved in the manufacture of the object at a stage of the build process, interrupting scanning at at least one current position of the cross-section being solidified in accordance with a timed break of a pre-set length of 50 ms or less, falling within the claimed range, and then automatically continuing scanning from that current position after the timed break.
With respect to Claim 21, Jonasson further teaches performing an irregularity determination of the existence of a process irregularity with respect to at least one process parameter involved in the manufacture of the object, including a temperature outside a target range or in response to an intensity of light corresponding to a leakage event and that such a determination may occur after the automatic interruption. (para. 9-19).  
With respect to Claim 22, Jonasson teaches irregularity determination including detection of an optical emission behavior, via a dedicated laser and light detector detection system, of respective scanned positions of the layer of build material in powder form during scanning and in which it is determined that a process irregularity exists. (para. 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0265046)(previously cited) in view of Jonasson et al. (US 2010/0270708)(previously cited).
With respect to claim 18, Burris teaches a method of manufacturing a three-dimensional object by layer-wise solidification of a powder building material using laser radiation, the method comprising scanning positions of an applied layer of powder to selectively fuse portions of the powder layer in order to build up the object, layer-by-layer. (para. 7-12).  Thus, Burris teaches scanning positions of an applied layer of building material in powder form that correspond to a cross-section of the object to be manufactured by means of an electromagnetic beam from a radiation source in order to selectively solidify the building material.  
Burris further teaches determining irregularities corresponding to over-temperature or under-temperature of portions of a build layer during construction in addition to determining irregularities corresponding to leakage of ambient electromagnetic radiation into the build chamber and also provides for intermittent (i.e. predetermined) interruption. (para. 10-11, 52-59).  Burris teaches that the scanning of the electromagnetic beam may be interrupted, paused or stopped as a result of an irregularity determination including a temperature outside a target range or in response to an intensity of light corresponding to a leakage event. (para. 11, 44-48, 57, 79, 92-93, 101, 104, 106).  Additionally, Burris teaches that if the irregularity determination is below a threshold value, a processor can return the process to the part build routine to complete construction of the part (i.e. automatically continue production). (para. 57, 107).
In particular, Burris teaches a method comprising intermittently pausing (automatic interruption) the manufacturing method to perform a light leak (process parameter) detection test (prior determination) wherein the method is paused for a period of time (timed break of a pre-set length) until the fused and powder material within the build chamber has cooled sufficiently to prevent false positive triggering of a light leakage event. (para. 104).  Thus, Burris teaches “making an automatic interruption of scanning based upon a prior determination of the probable existence of a process irregularity with respect to at least one process parameter involved in the manufacture of the object at a stage of the build process, by interrupting scanning at at least one current position of the cross-section being solidified in accordance with a timed break of a pre-set length.” 
Finally, Burris teaches that an interruption may comprise a “pause” and may be resumed, and is therefore interpreted to teach a method which may be temporarily interrupted and then resumed. (see, e.g., para. 11, 57, 107).  Burris does not specifically teach automatically continuing scanning “from the current position after the timed break” and is silent as to the length of the interruption.
Jonasson teaches a method of additively manufacturing a three-dimensional object by means of layer-wise solidification of a build material in powder form, wherein the method comprising scanning an applied layer of build material with radiation to selectively solidify portions of the layer, irregularity determination of the existence of a process irregularity with respect to at least one process parameter and interrupting the scanning process as a result of the irregularity determination. (para. 1, 9-17).  In particular, Jonasson teaches that a suitable time period for interrupting the scanning process may be determined based on, for example, the sensitivity of detection devices, type of powder, and the beam power and is preferably 50 ms or less. (para. 13).  Additionally, Jonasson teaches re-starting the scanning of a build layer at the part of the working area where the irregularity determination was made and the interruption was initiated. (para. 16).
It would have been obvious to one of ordinary skill in the art to modify the method of Burris to minimize the pres-set timed break interruption time to 50 ms or less and to direct the scanning of the electromagnetic beam to continue at the position where an interruption was initiated, as taught by Jonasson, in order to limit down-time of the process and to continue the scanning process where it had previously ended and therefore complete the selective solidification of the build layer as well as to minimize down-time of the scanning process and thereby improve the efficiency of the method, with a predictable result of success.
With respect to Claim 19, Burris teaches intermittently pausing the method (see rejection of Claim 18 above), and is therefore interpreted to teach “a plurality of interruptions are automatically engaged during the build process.”
With respect to Claim 21, Burris further teaches performing an irregularity determination of the existence of a process irregularity with respect to at least one process parameter involved in the manufacture of the object, including a temperature outside a target range or in response to an intensity of light corresponding to a leakage event and that such a determination may occur after the automatic interruption. (para. 11, 44-48, 57, 79, 92-93, 101, 104, 106).  
With respect to Claim 22, Burris teaches irregularity determination including detection of an optical emission behavior of respective scanned positions of the layer of build material during the scanning and record light intensities in order to determine the temperature of respective detected positions and determine, based on target temperature range (i.e. a threshold value) a temperature irregularity which may result in stopping (i.e. interrupting) the scanning process (para. 11, 44-46, 52, 92-93) and is therefore deemed to teach “wherein the step of making an irregularity determination further includes a detection of an optical emission behavior of respective scanned positions of the layer of the building material in powder form during the scanning with the electromagnetic beam and in which it is determined that a process irregularity exists.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0265046) in view of Jonasson et al. (US 2010/0270708)(previously cited) as applied to Claim 18 above, further in view of Abe et al. (US 2012/0126457)(previously cited).
Burris and Jonasson are silent as to “wherein an interruption is predicted upon a likely build up of smoke” as required by Claim 20.
Abe teaches a method of additive manufacturing, wherein the build up of fumes during the manufacturing process may be predicted based on a time from the start of irradiation of a powder layer with a light beam, and steps are taken to control the elimination of such fumes from the build chamber. (para. 7-19).  Abe teaches that such fumes are the result of irradiation of the build material with a light beam. (para. 9).  Thus, Abe is deemed to teach predicting a likely build up of unwanted fumes, interpreted to include smoke, in an additive manufacturing build chamber due to the inherent production of such unwanted gas by the irradiation of build material.  Abe further teaches flowing gas over an applied layer in addition to removal of unwanted fumes in order to improve the positional accuracy of irradiation. (para. 13-19, 79-81; Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art to modify the method of Burris in view of Jonasson to predict an unwanted build up of fumes or smoke, as taught by Abe, and further to provide a suitable timed break for dissipating such smoke, in order to ensure the removal of smoke, prevent contamination of the build area due to smoke, and to improve the positional accuracy of irradiation during scanning.  In addition, it would have been obvious to modify the method of Burris and Jonasson to include a step of passing of a gas flow over the applied layer during scanning, as taught by Abe, in order to provide clean atmosphere in the build chamber and improve the positional accuracy of irradiation during scanning.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US 2010/0270708)(previously cited), as applied to Claim 18 above.
With respect to Claim 19, Jonasson teaches automatically intermittently pausing the method (see rejection of Claim 18 above) in response to an irregularity determination.  Therefore, it would have been obvious to one of ordinary skill in the art to perform a plurality of interruptions which are automatically enganged during the build process during a particular build process which encounters a plurality of irregularity determinations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US 2010/0270708)(previously cited) as applied to Claim 18 above, further in view of Abe et al. (US 2012/0126457)(previously cited).
Jonasson is silent as to “wherein an interruption is predicted upon a likely build up of smoke” as required by Claim 20.
Abe teaches a method of additive manufacturing, wherein the build up of fumes during the manufacturing process may be predicted based on a time from the start of irradiation of a powder layer with a light beam, and steps are taken to control the elimination of such fumes from the build chamber. (para. 7-19).  Abe teaches that such fumes are the result of irradiation of the build material with a light beam. (para. 9).  Thus, Abe is deemed to teach predicting a likely build up of unwanted fumes, interpreted to include smoke, in an additive manufacturing build chamber due to the inherent production of such unwanted gas by the irradiation of build material.  Abe further teaches flowing gas over an applied layer in addition to removal of unwanted fumes in order to improve the positional accuracy of irradiation. (para. 13-19, 79-81; Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art to modify the method of Jonasson to predict an unwanted build up of fumes or smoke, as taught by Abe, and further to provide a suitable timed break for dissipating such smoke, in order to ensure the removal of smoke, prevent contamination of the build area due to smoke, and to improve the positional accuracy of irradiation during scanning.  In addition, it would have been obvious to modify the method of Jonasson to include a step of passing of a gas flow over the applied layer during scanning, as taught by Abe, in order to provide clean atmosphere in the build chamber and improve the positional accuracy of irradiation during scanning.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
An examiner’s statement of reasons for allowance can be found in the Office Action, dated 1/31/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 2/28/2022, with respect to the rejection(s) of claim(s) 18-22 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, prior art Burris is silent as to a pre-set timed break of 70 ms or less.  Therefore, the rejection, as written, has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burris in view of Jonasson and over Jonasson alone.
Applicant argues that claim 18 incorporates subject matter indicated as allowable.  This argument is not found persuasive.
Claim 1 includes a limitation drawn to an interruption of 70 ms or less; however, the claim differs from Claim 18 in that it requires a step of “making an irregularity determination of the existence of a process irregularity” in contrast with “making an automatic interruption of scanning based upon a prior determination of the probable existence of a process irregularity.”  Thus, Claim 18 is drawn to an interruption which may be based on a probabilistic analysis determination or detection determination (“probably existence”), wherein the determination occurs either during scanning or prior to scanning (“prior determination”), and thus, does not require a specific determination/detection of a present irregularity.  Furthermore, Claim 1 limits the types of process irregularities to a set list of process parameters which result in the interruption of 70 ms or less, whereas Claim 18 does not limit the type of process irregularity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735